Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 02/22/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 02/22/2022 have been considered.
Specification
The disclosure is objected to because of the following informalities: please add, “now U.S. Patent No. 11,289,421,” into para. [0001] under “CLAIM ORIORITY”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation, “offset”, as recited in claims 2, 10-11, and 14, is unclear with regard to what is being claimed regarding the novelty of the invention. In particular, any planarization step would produce some sort of offset, and yet no minimum offset is claimed. Would an offset of a few atoms ‘diameter achieve all aspects of the invention? Does Applicant contend that someone producing some degree of offset by accident as the result of a planarization step would  nevertheless infringe on the claims recited herein?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 5 of the U.S. Patent No. 11,289,421. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 6, and 8 of the Application 17/677858 and claims 1-3 of the U.S. Patent No. 11,289,421 are drawn to the same features and any difference are minor and would have been obvious to one skilled in the art.
Appl. No. 17677858
US Pat. No. 11,289,421
1. An integrated circuit (IC) device structure, comprising: first metallization layers coupled with transistors of a first device layer; second metallization layers coupled with transistors of a second device layer; and a composite interconnect structure comprising: a first metallization feature of one of the first metallization layers; a second metallization feature of one of the second metallization layers; and a metal between the first metallization feature and a bond interface with the second metallization feature.
1. An integrated circuit (IC) device structure, comprising: first metallization layers interconnected with transistors of a first device layer; second metallization layers interconnected with transistors of a second device layer; and a composite interconnect structure comprising a first feature of one of the first metallization layers, a second feature of one of the second metallization layers, and an augmentation metal at a bond interface between the first and second features, wherein the augmentation metal comprises copper.
6. The IC device structure of claim 1, wherein the metal comprises Cu.
7. The IC device structure of claim 6, wherein the first metallization feature and the second metallization feature each comprise copper.
2. The IC device structure of claim 1, wherein the first feature and the second feature each comprise copper.
8. The IC device structure of claim 1, wherein the metal has at least one of a different density, different crystallinity, or different impurity content than at least one of the first metallization feature or second metallization feature.
9. The IC device structure of claim 1, wherein the metal has a thickness less than 100nm.
3. The IC device structure of claim 2, wherein the augmentation metal has at least one of a different density, different crystallinity, or different impurity content than at least one of the first or second features.
5. The IC device structure of claim 1, wherein: the first and second features have a lateral length of at least 1 μm; and the augmentation metal has a thickness less than 100 nm.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816